Exhibit 10.30

 

LAWSON SOFTWARE, INC.

Amendment No. 1 to

EXECUTIVE CHANGE IN CONTROL
SEVERANCE PAY PLAN
for Tier 1 Executives

Amendment No. 1 Adopted June 26, 2007

This Amendment No. 1 (“Amendment No. 1”) modifies the Lawson Software, Inc.
Executive Change in Control Severance Pay Plan for Tier 1 Executives dated
January 17, 2005 (the “Tier 1 Plan”). All of the capitalized terms not otherwise
defined in this Amendment No. 1 have the same respective meanings as contained
in the Tier 1 Plan. The sections or paragraphs of the Tier 1 Plan that are not
expressly modified or replaced by this Amendment No. 1 shall remain in effect
pursuant to their terms.

1.                 New Definitions of “Cause” and “Good Reason.” Sections 1.2.3
and 1.2.13 of the Tier 1 Plan are deleted and replaced in their entirety by the
following new Sections 1.2.3 and 1.2.13:

 

                1.2.3.    Cause — the termination of Participant’s employment
initiated by the Employer because of: (1) if the Participant has entered into
any written and executed employment contract(s) with the Employer, any material
breach by the Participant of such contract (as reasonably determined by the
Employer) and which is not or cannot reasonably be cured within 10 days after
written notice from the Employer to the Participant; (2) any material violation
by the Participant of the Employer’s policies, rules or regulations, or the
Employee Invention / Non-Disclosure Agreement (as reasonably determined by the
Employer) and which is not or cannot be reasonably cured within 10 days after
written notice from the Employer to the Participant; or (3) any commission of an
act of fraud, embezzlement or dishonesty by the Participant (as reasonably
determined by the Employer); (4) any conviction or plea of nolo contendere to
criminal misconduct by the Participant (except for parking violations and
occasional minor traffic violations); (5) any willful or intentional act by
Participant that could reasonably be expected to injure the reputation, business
or business relationships of the Employer or Employer’s reputation or business
relationships and which is not or cannot be reasonably cured within 10 days
after written notice from the Employer to the Participant; or (6) if the
Participant fails to carry out the principal responsibilities of his or her
position in good faith, (other than as a results of the Participant’s disability
or permitted Leave of Absence) and which is not or cannot be reasonably cured
within 10 days after written notice from the Employer to the Participant.

 

                1.2.13   Good Reason — the occurrence of any of the following
events: (1) a change in the primary duties of the new assignment that are
substantially inconsistent with or which materially diminish the scope of the
Participant’s position in effect immediately prior to the Change in Control
(Change in Title, Reporting Relationship, and/or a proportional reduction in the
organizational headcount reporting up to the Participant due to downsizing
and/or off-shoring, are not considered “Good Reason”); (2) a reduction in the
Participant’s Base Pay as in effect immediately prior to the Change in Control;
(3) a material modification of the Employer’s incentive compensation program
(that is adverse to the Participant) as in effect immediately prior to a Change
in Control (4) a requirement by the Employer that the Participant be based
anywhere other than within fifty miles of the Participant’s work location
immediately prior to

 

--------------------------------------------------------------------------------


 

the Change in Control, except for the following: (a) temporary business travel
after a Change in Control that is consistent in both frequency and duration with
the Participant’s business travel before the Change in Control is not “Good
Reason”, (b) if Participant regularly commuted more than 50 miles to an Employer
office before the Change in Control, a regular commute of any distance to the
same or a different Employer office after a Change in Control is not “Good
Reason” or (c) if Participant regularly traveled more than 50% of his or her
time before a Change in Control, travel in any amount or to any location after a
Change in Control is not “Good Reason”; (5) any material breach by the Employer
of any employment contract with the Participant, if any, and which is not or
cannot be reasonably cured within 10 days after written notice from the
Participant.; or (6) the Principal Sponsor (or its successor) fails to provide
to the Participant a change in control severance pay plan that is at least as
favorable to the Participant in all material respects as the terms of this Plan.
The termination or reassignment of the Participant’s employment for Cause, or by
reason of Disability or death, are excluded from this definition of “Good
Reason.”

2.                 Change in the Time of Payment. Sections 3.4 of the Tier 1
Plan is deleted and replaced in its entirety by the following new Section 3.4:

 

                3.4        Time and Form of Payment — The following is a
condition precedent to the payout by the Principal Sponsor of any Severance
Payments/Benefits to a Participant: the execution by that Participant and
delivery to the Principal Sponsor of a Release/Restrictive Covenant (as defined
in Section 4 below), with the rescission period thereunder having expired
without rescission (the “End of the Rescission Period”). Subject only to any
delay in payment under Section 3.7 below, within five business days after the
End of the Rescission Period, the Principal Sponsor shall pay to or on behalf of
each respective Participant all (100%) of the Severance Payments/Benefits and
other applicable payments to that Participant under this Plan.

3.                 Delay of Payment Under Section 409A of Code. Sections 3.7 of
the Tier 1 Plan is deleted and replaced in its entirety by the following new
Section 3.7:

 

                3.7        IRC Section 409A and Delay of Payment — If any
amounts payable to a Participant pursuant to this Plan are subject to Section
409A of the United States Internal Revenue Code (“Section 409A”), an exception
to Section 409A does not apply, and the Principal Sponsor (or its successor) is
a publicly traded corporation at the time of Participant’s termination of
employment or first scheduled payment of such amount, then, notwithstanding any
provision in this Plan to the contrary: (a) the payment of such amount will be
made to the Participant six months plus five business days following the date of
Participant’s termination of employment (provided that at the time of actual
payment the Participant has met all other requirements for that payment under
this Plan), (b) no payment of such amount will be made to the Participant before
the date described in clause (a) above, and (c) no interest shall accrue or be
payable to the Participant for any payments that are delayed pursuant to this
Section 3.7. This Section 3.7 may delay the payment date under the Plan but this
Section 3.7 shall not reduce (on a pre-tax basis) any amounts that a Participant
would otherwise receive under the Plan.

4.                 Effective Date of Amendment. This Amendment No. 1 has been
approved and adopted by the Board of Directors of Lawson Software, Inc. on June
26, 2007, and takes effect pursuant to Section 8.1 of the Tier 1 Plan as
follows:

 

--------------------------------------------------------------------------------


 

(a)               For persons who are Participants on June 25, 2007: (i) the
amendment in Section 1 above takes effect on June 26, 2008 and (ii) the
amendment in Sections 2 and 3 above takes effect on June 26, 2007; and

(b)               For any person who first becomes a Participant after June 25,
2007, the amendment in Sections 1, 2 and 3 above takes effect on June 26, 2007.

 

--------------------------------------------------------------------------------